In an action by the infant plaintiff to recover damages for personal injuries and by his father to recover damages for medical expenses, defendant Storino appeals from an order of the County Court, Westchester County, dated September 5, 1961, which denied his motion for summary judgment dismissing the complaint as to him, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, without costs, motion granted, and complaint dismissed as to the defendant Storino. The infant plaintiff sustained a cut when he came in contact with an old running board lying on the property of the codefendant Cimbar Corporation. Plaintiffs have nothing to offer but *674conjecture in support of their theory that said defendant Storino, who conducted a gasoline service station and made minor automobile repairs, threw the running board onto the adjacent property of the Cimbar Corporation. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.